JON O. NEWMAN,
Circuit Judge, concurring:
I concur in Judge Winter’s opinion and add these few words only to point out the hazard of reading too much into the quotation from the Supreme Court’s opinion in Addington v. Texas, 441 U.S. 418, 429, 99 S.Ct. 1804, 1811, 60 L.Ed.2d 323 (1979), concerning the relative consequences of releasing a mentally ill person and committing a mentally normal person.
Initially, we should bear in mind precisely what the Supreme Court said and the context in which it was said. Chief Justice Burger’s opinion began the pertinent discussion by pointing out that “it is not true that the release of a genuinely mentally ill person is no worse for the individual than the failure to convict the guilty.” Id. This was so, he continued, because “[o]ne who is suffering from a debilitating mental illness and in need of treatment is neither wholly at liberty nor free of stigma.” Id. (citations omitted). That set the stage for the sentence Judge Winter quotes:
It cannot be said, therefore, that it is much better for a mentally ill person to “go free” than for a mentally normal person to be committed.

Id.

The quoted sentence must not be understood to mean that committing a mentally normal person is no worse a consequence than releasing a mentally ill person. That is not what the sentence says. At most, it denies that it is “much better” to release a mentally ill person than to commit a mentally normal person. But the sentence surely does not deny that it remains better to release a mentally ill person than to commit a mentally normal person. And that is how the balance of consequences must be struck. It is true that releasing a mentally ill person has adverse conse*39quences for that person. The person forgoes, or at least postpones the receipt of, needed treatment. But it cannot be that such consequences are equal to the consequences of committing a mentally normal person.
The wrongful deprivation of liberty under any circumstances is among the most grievous harms that society can inflict. Wrongful confinement in a mental hospital is a horrendous consequence. In addition, no matter how much care is exercised in the diagnosis of mental illness, it is inevitable that large numbers of mentally ill persons will not be diagnosed and will remain at liberty. A civilized society must therefore acknowledge that, if mistakes are to be made, it is better to add one more mentally ill person to the population at liberty than to place within the asylum one person who is mentally normal.
The quoted sentence from Addington was written to contrast the relative risks of error that will be tolerated in the mental illness context from those that will be tolerated in the context of criminal conviction. See id. at 428-29, 99 S.Ct. at 1810-11. We usually say that it is better that some number of guilty persons go free than that one innocent person be imprisoned, though we might not all agree on the number of wrongful acquittals we are willing to accept to guard against one wrongful conviction. One familiar version is that it is better that ten guilty persons go free than that one innocent person is convicted, see 4 William Blackstone, Commentaries ch. 27, p. 358, a formula sometimes recounted in our criminal jurisprudence, see, e.g., Furman v. Georgia, 408 U.S. 238, 367 n. 158, 92 S.Ct. 2726, 2792 n. 158, 33 L.Ed.2d 346 (1972) (Marshall, J., concurring) (quoting William O. Douglas, Foreword in Jerome Frank and Barbara Frank, Not Guilty 11-12 (1957)); Bunnell v. Sullivan, 947 F.2d 341, 352 (9th Cir.1991) (in banc) (Kozinski, J., concurring); United States v. Greer, 538 F.2d 437, 441 (D.C.Cir.1976) 1 However one might set the ratio in the criminal context, it is surely arguable that some lesser ratio should apply in the mental illness context. If ten to one is appropriate in the criminal context, then perhaps one could plausibly say that it is better that five or perhaps three mentally ill persons be released than that one mentally sound person be confined. The lower ratio reflects both the harmful consequence to the person if a mentally ill person is erroneously released and the continuing review of confinement that occurs in the mental health context but not in the criminal context. Whatever ratio one prefers in the mental illness context, my point is that we cannot reasonably say that releasing one mentally ill person is equal to confining one mentally sound person. Some ratio greater than oné to one must be used.
Whatever ratio one selects, procedural protections must be fashioned to give some reasonable assurance that the pattern of erroneous releases and erroneous confinements will approximate the ratio that one finds tolerable. And in setting the ratio and formulating the appropriate procedural protections to achieve it, we would do well to consider the matter from behind John Rawls’s veil of ignorance: we should select a pattern we would find tolerable not knowing whether we would be one of those erroneously released or one of those erroneously confined. See John Rawls, A Theory of Justice ch. 24 (1971).
These considerations ought to bear heavily on the implementation of the flexible due process standard that Judge Winter’s opinion sensibly leaves for case-by-case development. The decision whether to afford the committed person the assistance of a *40consultant psychiatrist must be made in light of the fact that it is indeed better (even if not “much” better) to release a mentally ill person than to confine a mentally normal person. Of course, the appointment of a consultant psychiatrist does not necessarily mean that there will be an ultimate decision to release, much less a decision to release a mentally ill person. All it means is that the adversary process will function on a more informed basis, leaving to the state court judge the final ruling as to whether confinement should be continued or ended.

. More generous ratios have been expressed. See, e.g., Sir John Fortescue, De Laudibus Le-gum Angliae, ch. 27, p. 65 (originally written 1471, republished in Dr. Chrimes ed., Cambridge Univ. Press 1949) ("I should, indeed, prefer twenty guilty men to escape death through mercy, than one innocent to be condemned unjustly); Thomas Starkie, Evidence 756 (1824), quoted in IX Wigmore on Evidence § 2497 at 409-10 (Chadbourn rev. 1981) ("The maxim of the law is that it is better that ninety-nine ... offenders shall escape than that one innocent man be condemned.”). Many respected jurists have simply remarked that "it is far worse to convict an innocent man than to let a guilty man go free.” See, e.g., In re Winship, 397 U.S. 358, 372, 90 S.Ct. 1068, 1076-77, 25 L.Ed.2d 368 (1970) (Harlan, J., concurring).